NOT FOR PU'BLICATION IN W’EST‘S HAWAI‘I REP()RTS AN]) PACII*`!C R]BIPO.R'.I`ER

NO. 30029

   

»; Fizl;:z
'.;~.,.s..f wave

 

IN THE lNTERMEDlATE COURT OF APPEALS

oF was sTATE or HAwA:u: 51 ga
nAv1n MART:N cANN:Nc, JR., claimant-Appe1ian:,>§“> §§
V .

ALLEGIS GROUP and Al SOUTH INSURANCE COMPANY,
adjusted by CRAWFORD AND COMPANY, Employer and Insurance
Carrier/Insurance Adjuster-Appellee,
and
DOUGLAS THOMAS MOORE, ESQ., Party-in~IntereSt

APPEAL FRoM THE LABoR AND INnUsTR1AL RELAT:oNs APPEALs soARD
(AB 2009-324(wH>(9-07-i599>)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE ll(C)(2)
(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon review of the record, it appears that:

(l) Claimant-Appellant David M. Canning (Appellant) filed a
notice of appeal on September l, 2009; (2) Appellant did not pay
the filing fee; (3) on November lO, 2009, the appellate clerk
informed Appellant: (a) pursuant to Rule ll(b)(2) of the Hawafi
Rules of Appellate Procedure (HRAP), the record on appeal cannot
be filed without payment of the filing fee or an order allowing
Appellant to proceed in forma pauperis pursuant to HRAP Rule 24;
and (b) the matter would be called to the attention of the court
on November l7, 2009 for such action as the court deemed proper,
including dismissal of the appeal pursuant to HRAP Rule l1(c)(2);
and (4) Appellant failed to pay the filing fee or submit a motion

to proceed in forma pauperis. Therefore,

 

NOT FOR PUBLICz-\TI()N IN VVEST'S HAWAI‘]_ REI’ORTS AND PACIFIC REPOR'_I`ER

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule ll(c)(2).

DATI~::J;); H@n@lulu, Hawai‘i,

February 23/ 20lO.

Chief Judge

farm 

Associate Judg

@¢¢»¢)/@6¢/ "

Associate Judge